UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burdenhours per response. 11 SCHEDULE 13G Under the Securities Exchange Act of 1934 REGENT COMMUNICATIONS, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 758865109 (CUSIP Number) April 17, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ýRule 13d-1(c) ¨Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Palmyra Capital Advisors, LLC.38-3641893 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)¨ 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 2,457,612 6. Shared Voting Power 0 7. Sole Dispositive Power 2,457,612 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 2,457,612 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ 11. Percent of Class Represented by Amount in Row (9) 6.3% 12. Type of Reporting Person (See Instructions) IA -2- 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Michael F. Baxter 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)¨ 3. SEC Use Only 4. Citizenship or Place of Organization U.S. Citizen Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 2,457,612 6. Shared Voting Power 0 7. Sole Dispositive Power 2,457,612 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 2,457,612 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ 11. Percent of Class Represented by Amount in Row (9) 6.3% 12. Type of Reporting Person (See Instructions) IN, HC -3- 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Michael and Leigh Anne Baxter Living Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)¨ 3. SEC Use Only 4. Citizenship or Place of Organization U.S. Citizens Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 2,457,612 6. Shared Voting Power 0 7. Sole Dispositive Power 2,457,612 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 2,457,612 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ 11. Percent of Class Represented by Amount in Row (9) 6.3% 12. Type of Reporting Person (See Instructions) 00, HC -4- Item 1. (a) Name of Issuer Regent Communications, Inc. (b) Address of Issuer's Principal Executive Offices 2000 Fifth Third Center, Cincinnati, Ohio45202 Item 2. (a) Name of Person Filing This statement is being filed by (i) Palmyra Capital Advisors, LLC, a Delaware limited liability company and registered investment adviser (“Adviser”), (ii) the Michael and Leigh Anne Baxter Living Trust (“Trust”) and (ii) Michael F. Baxter (“Manager”) (collectively, the “Reporting Persons”).Manager controls Adviser by virtue of being the Manager under Delaware law of the Adviser and Trust controls Adviser by virtue of being the beneficial owner of more than a majority of the membership interests in Adviser. Adviser’s beneficial ownership of the Common Stock is direct as a result of Adviser’s discretionary authority to buy, sell, and vote shares of such Common Stock for its investment advisory clients.Manager’s and Trust’s beneficial ownership of Common Stock is indirect as a result of Manager’s position with, and Trust’s ownership interest in, Adviser.The beneficial ownership of Manager and Trust is reported solely because Rules 13d-1(a) and (b) under the Securities Exchange Act of 1934, as amended, require any person who is “directly or indirectly” the beneficial owner of more than five percent of any equity security of a specified class to file a Schedule 13G within the specified time period.The answers in blocks 5, 7, 9 and 11 above and in responses to item 4 by Manager and Trust are given on the basis of the “indirect” beneficial ownership referred to in such Rule, based on the direct beneficial ownership of Common Stock by Adviser and the relationship of Manager and Trust to Adviser referred to above. Information with respect to each Reporting Person is given solely by the respective Reporting Person, and no Reporting Person undertakes hereby any responsibility for the accuracy or completeness of such information concerning any other Reporting Person. (b) Address of Principal Business Office or, if none, Residence For each Reporting Person, 11111 Santa Monica Blvd., Suite 1100 Los Angeles, California 90025 (c) Citizenship Adviser is a Delaware limited liability company Manager is a U.S. citizen Trust is formed by U.S. citizens (d) Title of Class of Securities Common Stock (e) CUSIP Number 758865109 Item 3.If this statement is filed pursuant to §240.13d-1(b) or §§240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: 2,457,612. (b)Percent of class: 6.3%. (c)Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 2,457,612. (ii) Shared power to vote or to direct the vote: 0. (iii)Sole power to dispose or to direct the disposition of: 2,457,612. (iv)Shared power to dispose or to direct the disposition of : 0. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following .¨ Item 6. Ownership of More than Five Percent on Behalf of Another Person Adviser, a registered investment adviser, Manager and Trust have the right or the power to direct the receipt of dividends from Common Stock, and to direct the receipt of proceeds from the sale of Common Stock to Adviser’s investment advisory clients.No single investment advisory client of IA owns more than 5% of the Common Stock. -2- Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Manager and Trust are the equivalent of parent holding companies for purposes of Schedule 13G.Adviser is the equivalent of Manager’s and Trust’s direct subsidiary, and Adviser acquired the security being reported on by Manager and Trust.Adviser is a registered investment adviser.See Exhibit A – Joint Filing Agreement. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:April 23, 2008 PALMYRA CAPITAL ADVISORS, LLC /s/ Michael F. Baxter By:Michael F. Baxter Its:Manager THE MICHAEL AND LEIGH ANNE BAXTER LIVING TRUST U/D/T datedJanuary 18, 2000 /s/ Michael F. Baxter By:Michael F. Baxter Trustee /s/ Michael F. Baxter Michael F. Baxter -3- EXHIBIT A Joint Filing Agreement Pursuant to Rule 13d-1 This agreement is made pursuant to Rule 13d-1(b)(ii)(J) and Rule 13d-1(k)(1) under the Securities and Exchange Act of 1934 (the "Act") by and among the parties listed below, each referred to herein as a "Joint Filer." The Joint Filers agree that a statement of beneficial ownership as required by Sections 13(g) or 13(d) of the Act and the Rules thereunder may be filed on each of their behalf on Schedule 13G or Schedule 13D, as appropriate, and that said joint filing may thereafter be amended by further joint filings. The Joint Filers state that they each satisfy the requirements for making a joint filing under Rule 13d-1. Dated:April 23, 2008 PALMYRA CAPITAL ADVISORS, LLC /s/ Michael F. Baxter By:Michael F. Baxter Its: Manager THE MICHAEL AND LEIGH ANNE BAXTER LIVING TRUST U/D/T dated January 18, 2000 /s/ Michael F. Baxter By:Michael F. Baxter Its: Trustee /s/ Michael F. Baxter Michael
